Title: To George Washington from William Heath, 30 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Newport September 30th 1780
                        
                        I am just honored with yours of the 26th instant. Shall prepare to set out for the Army as soon as possible.
                        The conduct of Major General Arnold is astonishing. I think it a kind interposition of Heaven that his
                            traiterous designs were so seasonably discovered.
                        A Frigate arrived here the last night from France by the way of the West Indies. I apprehend Genl Rochambeau
                            will give your Excellency all the news she has brought.
                        Enclosed is my last intelligence from Colo. Ledyard. I have the honor to be With great Respect your
                            Excellencys Most obedient Servt
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                
                                Sir
                                New London 29th Septr 1780
                            
                            your agreable favour of the 21th Inst. duly recd & will pay due regard to its Contents, a
                                Privateer belonging to this place arrivd here this day with a prize she took within Sandy Hook having On Board a
                                Company of New Levies consisting of 50 Men which were bound from Staten Island to the Light House in order to Releive
                                a guard there, by the officers of this Company am informed that Adml Rodney was to have sailed last Tuesday with the
                                Squardron with him said to be Bound to join the Fleet under Command of Adml Arbuthnot now in Gardiners Bay, the Winds
                                since untill Yesterday blowing Easterly suppose prevented, expect to se them now soon I Sent on a Guard Boat to Long
                                Island last evening where the returns will inform you if any thing worthy noticed or if Adml Rodney appears, could wish
                                the expresses might be directed to call on me as they pass which would not detain them at any time five Minutes Your
                                Most Obt Servt
                            
                                Wm Ledyard
                            
                        
                        
                    